Case 1:20-cv-01228-CFC Document 18 Filed 12/23/20 Page 1 of 6 PageID #: 1107




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE



WSOU Investments, LLC d/b/a           CA No. 20-1228-CFC
Brazos Licensing and Development,     CA No. 20-1229-CFC
                                      CA No. 20-1231-CFC
                Plaintiff,
                                      CA No. 20-1232-CFC
      v.                              CA No. 20-1233-CFC

Xilinx, Inc.,
                Defendant.


                    DECLARATION OF XIN WU IN SUPPORT
                   OF XILINX INC.’S MOTION TO TRANSFER
Case 1:20-cv-01228-CFC Document 18 Filed 12/23/20 Page 2 of 6 PageID #: 1108




I, Xin Wu, hereby declare:

      1.       I am currently employed by Defendant Xilinx, Inc. (“Xilinx”) as Vice

President, Silicon Technology.        I work in Xilinx’s headquarters in San Jose,

California and have been employed by Xilinx since May 1993.                 I make this

declaration in the five above-captioned cases of WSOU Investments, LLC d/b/a

Brazos Licensing and Development v. Xilinx, Inc. pending in the District of

Delaware in support of Xilinx’s Motion to Transfer these cases to the Northern

District of California. Unless otherwise indicated, the following is based on my

personal knowledge or corporate records maintained by Xilinx in the ordinary course

of business. If called as a witness, I could and would testify competently as to this

declaration.

      2.       Xilinx is recognized as a leader in the business of designing,

developing, and marketing field programmable gate arrays (FPGAs) and other logic

devices.

      3.       Xilinx is headquartered at 2100 Logic Drive in San Jose, California,

within the Northern District of California, about eleven miles from the Federal

Courthouse in San Jose, located at 280 South 1st Street, San Jose, California.

      4.       I understand that the Xilinx products alleged to be at issue in these cases

are described in the exhibits to WSOU’s Complaints in the five cases as the

“Ultrascale GTY Transceiver” (CA No. 20-1228-CFC); “Zynq Ultrascale+” (CA

                                           -1-
Case 1:20-cv-01228-CFC Document 18 Filed 12/23/20 Page 3 of 6 PageID #: 1109




No. 20-1229-CFC); “Zync-Ultra scale+ with RFSoC ZCU216” (CA No. 20-1231-

CFC); “Ultra Scale+ FPGA Family,” “such as Virtex Ultrascale, Virtex Ultrascale+”

(CA No. 20-1232-CFC); and “UltraScale FPGA,” including “Kintex FPGAs and

Virtex FPGAs” (CA No. 20-1233-CFC). These accused products were primarily

researched, designed, developed, and marketed at Xilinx’s principal place of

business in San Jose, California.

      5.     Xilinx does not have a Delaware office or facility.            Xilinx’s

headquarters are in San Jose, California, and Xilinx has additional corporate offices

in Longmont, Colorado, and outside the U.S. at addresses listed at

http://xilinx.com/about/contact/locations.html.   Xilinx has approximately 1,633

employees at the San Jose, California headquarters, and the Xilinx employees

relevant to the products listed in ¶ 4 primarily work at the San Jose, California,

offices or outside of the United States.

      6.     Xilinx’s documents that may be relevant to the research, development,

marketing, and sale of the accused products are maintained in, and their access is

controlled by employees in, Xilinx’s San Jose headquarters.

      7.     Although Xilinx is registered as a Delaware corporation, Xilinx’s

general business records are also maintained and controlled at Xilinx’s headquarters

in San Jose, California.



                                           -2-
Case 1:20-cv-01228-CFC Document 18 Filed 12/23/20 Page 4 of 6 PageID #: 1110




      8.     The Northern District of California would be a far more convenient

forum to litigate these cases, including because witnesses located in or around San

Jose, California, will not need separate hotel or airfare to be able to testify, will not

lose days on either end of their testimony for cross-country travel (resulting in both

lost productivity and in extended personal disruption), and will be able to maintain

normal schedules outside of business hours, potentially easing childcare, elder care,

and other similar issues. The cost in both dollars and time lost from work and

personal responsibilities from travel would be much less in California than what

would be required to attend trial in Delaware. In contrast, Xilinx is aware of no

potential witnesses in or near Delaware.

      9.     Xilinx has no record of any sales of its products into Delaware.

I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

Executed on this
date:                December 9, 2020

By:                  /s/Xin Wu
                    Xin Wu
In:                 San Jose, California




                                           -3-
             Case 1:20-cv-01228-CFC Document 18 Filed 12/23/20 Page 5 of 6 PageID #: 1111




                                    CERTIFICATE OF SERVICE

                  I, Anne Shea Gaza, hereby certify that on December 23, 2020, I caused to be

         electronically filed a true and correct copy of the foregoing document with the

         Clerk of the Court using CM/ECF, which will send notification that such filing is

         available for viewing and downloading to the following counsel of record:

                                     James M. Lennon, Esquire
                                     Devlin Law Firm LLC
                                     1526 Gilpin Avenue
                                     Wilmington, DE 19806
                                     jlennon@devlinlawfirm.com

                                     Attorneys for Plaintiff

                  I further certify that on December 23, 2020, I caused a copy of the foregoing

         document to be served by e-mail on the above-listed counsel, and on the following:

                                     Isaac Rabicoff, Esquire
                                     Rabicoff Law Firm LLC
                                     5680 King Centre Drive, Suite 645
                                     Alexandria, VA 22315
                                     isaac@rabilaw.com

                                     Attorneys for Plaintiff




27308804.1
             Case 1:20-cv-01228-CFC Document 18 Filed 12/23/20 Page 6 of 6 PageID #: 1112




         Dated: December 23, 2020                     YOUNG CONAWAY STARGATT &
                                                      TAYLOR, LLP

                                                      /s/ Anne Shea Gaza
                                                      Anne Shea Gaza (No. 4093)
                                                      Robert M. Vrana (No. 5666)
                                                      Beth A. Swadley (No. 6331)
                                                      Rodney Square
                                                      1000 N. King Street
                                                      Wilmington, Delaware 19801
                                                      (302) 571-6600
                                                      agaza@ycst.com
                                                      rvrana@ycst.com
                                                      bswadley@ycst.com

                                                      Attorneys for Xilinx, Inc.




27308804.1
                                                  2
